                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


WOODROW DUNN JR.,

              Plaintiff,
v.                                                               No. CV 19-882 JB/CG

NENMDF, et al.,

              Defendants.

           ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL

       THIS MATTER is before the Court on the handwritten request for appointment of

counsel filed by Plaintiff Woodrow Dunn, Jr. (Doc. 28). In his request, Mr. Dunn explains

that because of the amount at issue and the severity of his allegations, he would like

court-appointed counsel. (Doc. 28 at 1-2) (explaining his two lawsuits seek damages in

the amount of $1,000,000,000 and $1,000,000, respectively). In addition, Mr. Dunn

explains he cannot afford to retain a private attorney. Id.

       There is no right to appointment of counsel in a civil rights case. Instead, the

decision whether to request assistance of counsel rests in the sound discretion of the

Court. Beaudry v. Corrections Corp. of America, 331 F.3d 1164, 1169 (10th Cir. 2003);

MacCuish v. United States, 844 F.2d 733, 735 (10th Cir. 1988). In determining whether

to appoint counsel, the district court should consider the merits of the litigant's claims,

the nature and complexity of the factual and legal issues, and the litigant's ability to

investigate the facts and to present his claims. Hill v. SmithKline Beecham Corp., 393

F.3d 1111, 1115 (10th Cir. 2004).

       The Court has reviewed the Complaint and subsequent filings in light of the

foregoing factors. Mr. Dunn appears to understand the issues in the case and to be
representing himself in an intelligent and capable manner. See (Doc. 1-1 at 4)

(explaining this lawsuit is based on violations of his First Amendment right to freedom of

speech); (Doc. 31 at 1-2) (seeking damages for violations of his First Amendment right

to freedom of religion). Accordingly, the Court finds the circumstances and the nature of

this case do not warrant the appointment of counsel. See Lucero v. Gunter, 52 F.3d

874, 878 (10th Cir. 1995).

      IT IS THEREFORE ORDERED that the request for appointment of counsel filed

by Plaintiff Woodrow Dunn, (Doc. 28), is DENIED.

      IT IS SO ORDERED.

                                  ______________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
